t c summary opinion united_states tax_court donny l mcguire and tammy d mcguire petitioners v commissioner of internal revenue respondent docket no 31172-09s filed date donny l mcguire pro_se elizabeth downs and britton g wilson for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure with respect to petitioners’ jointly filed federal_income_tax return the issue for decision is whether petitioners are entitled to the first-time_homebuyer credit under sec_36 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petition was filed petitioners resided in oklahoma in a principal_residence with an arkansas mailing address on date petitioners entered into a lease purchase agreement with the housing authority of the cherokee nation for a home on the arkansas- oklahoma border to be used as their principal_residence the lease purchase agreement set forth the purchase_price of the property and the requirements that petitioners pay the property taxes and insurance and maintain the property according to outlined terms petitioners claimed a first-time_homebuyer credit fthc of dollar_figure on their income_tax return and subsequently received a refund of dollar_figure after petitioners received their tax_refund respondent determined that petitioners were not eligible for the fthc discussion sec_36 provides a refundable tax_credit to the first-time_homebuyer of a principal_residence in the united_states for the year in issue the amount of the tax_credit was equal to of the purchase_price of the residence not to exceed dollar_figure and was effective only for purchases made on or after date and before date sec_36 h although referred to as a credit the fthc is essentially a governmental non-interest-bearing loan because the taxpayer generally must repay the credit over a 15-year period sec_36 the parties do not dispute that under the applicable law and facts of this case the lease purchase agreement qualifies as the purchase of a residence and petitioners qualify as first-time homebuyers respondent’s only contention is that petitioners are not entitled to the fthc they claimed because the purchase of their principal_residence took place before the effective date of the credit see sec_36 the lease purchase agreement was dated date nearly three weeks before the fthc became effective we conclude that petitioners are not entitled to the fthc that was claimed on their tax_return to reflect the foregoing decision will be entered for respondent
